Per ewriam.

The 10th section of the act passed 19th September 1785, (2 Dall. St Laws, 387,) directs, tbat upon due proof, of cruel treatment, &c. in manner aforesaid, the court may grant a divorce from bed and board. The words are not on due proof and trial, &c. referring to the third section of the act. This case therefore is left as it is in the civil law, to a trial by tbe court fer testes, and there is strong reason lor the distinction between such divorces and those from the bonds of matrimony.
Motion denied.